[Cite as Thompson v. Lyndhurst, 2019-Ohio-3277.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

TIFFANY THOMPSON,                                  :

                Plaintiff-Appellant,               :
                                                           No. 107695
                v.                                 :

CITY OF LYNDHURST, ET AL.,                         :

                Defendants-Appellees.              :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 15, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-885688


                                          Appearances:

                Fred D. Middleton, for appellant.

                Mazanec, Raskin & Ryder, Co., L.P.A., James A. Climer,
                and Frank H. Scialdone, for appellees city of Lyndhurst
                and Michael Scipione.

                Barbara A. Langhenry, city of Cleveland Director of Law,
                and Mark V. Webber, Chief Assistant Director of Law, and
                Amanda M. Boutton, Assistant Director of Law, for
                appellees city of Cleveland, Hernando Harge, and Robert
                Davis.
LARRY A. JONES, SR., J.:

               Plaintiff-appellant Tiffany Thompson (“Thompson”) appeals from

the trial court’s August 2018 decision that granted summary judgment in favor of

defendants-appellees the city of Lyndhurst, Lyndhurst detective Michael Scipione

(“Detective Scipione”), the city of Cleveland, and city of Cleveland employees

Hernando Harge (“Harge”) (chief of human resources of the public utilities

department), and Robert Davis (director of the public utilities department). For the

reasons that follow, we affirm the trial court’s decision.

Factual and Procedural History

               During the course of these proceedings, the appellees deposed

Thompson. Her deposition testimony established that in 2012, Thompson began

working for the city of Cleveland’s department of public utilities, division of water.

She worked as a customer service representative and part of her duties included

handling customer billing and payments. Thompson testified that she was part of

the city’s union and subject to the union’s collective bargaining agreement (“CBA”).

               She admitted that prior to the facts giving rise to this case, she was

subjected to disciplinary action by the city on two occasions, once for an accusation

that she improperly took a customer’s credit card information and the other time for

an accusation that she improperly billed a customer. She was represented by a union

representative for at least one of the disciplinary proceedings.
               Thompson was also twice subjected to disciplinary proceedings

because of the city’s allegation against her of excessive tardiness.        She was

represented by a union representative for those proceedings as well.

               The Lyndhurst detective who was named as a defendant in this case,

Detective Scipione, was also deposed. He testified that in November 2014, he took

a report regarding a theft of $1,000 to $2,000 from an elderly person’s checking

account. During the course of his investigation, Detective Scipione learned that a

man by the name of Montrea Donaldson (“Donaldson”) was involved in a fraudulent

check scheme; he had allegedly been using fraudulent checks to pay utility bills for

some of his “clients.”

               One of Donaldson’s utility bill clients provided the detective with the

telephone number that he used to contact Donaldson. Detective Scipione called the

number and Thompson answered the phone.             Thompson agreed to meet the

detective at the Lyndhurst police department.

               The meeting between Detective Scipione and Thompson took place

on November 10, 2014. Thompson told the detective that she knew of Donaldson’s

history of using fraudulent checks and that he had previously been to prison for

check fraud, but she denied having any involvement in any fraudulent scheme. She

also denied having any knowledge of Donaldson’s specific whereabouts.

               During the course of the meeting, the detective learned that

Thompson allowed Donaldson to use her cell phone and her car (a grey Honda Civic)

on several occasions, which the detective testified coincided with the times when the
fraudulent transactions occurred; he also learned that Thompson worked at the city

of Cleveland water department. Detective Scipione further learned that Donaldson

and Thompson have a child together. The detective testified that by the end of his

meeting with Thompson, he had doubts about her credibility.

              Two days after Detective Scipione’s meeting with Thompson, he met

with another one of Donaldson’s clients.        This client told the detective that

Donaldson had previously paid his gas bill. Donaldson had also attempted to pay

the client’s water bill, but the payment was rejected by the water department. The

client told Detective Scipione that when he met Donaldson, he was driving a grey

Honda Civic with a child’s car seat in the back and a water department sticker in the

window.

              The client told the detective that the mother of Donaldson’s child

owned the vehicle and also that she worked for the water department. According to

the client, Donaldson relied on this woman to help him get water bills paid.

Donaldson told the client, “I got some people that work down at the water company.”

              Detective Scipione attempted to talk to Donaldson, but Donaldson

refused. The detective submitted an affidavit for Thompson’s arrest to the judge of

the Lyndhurst Municipal Court. The judge issued an arrest warrant for Thompson.

              On May 1, 2015, Thompson was arrested by Bratenahl police. The

case was bound over from the Lyndhurst Municipal Court to the Cuyahoga County

Court of Common Pleas; Detective Scipione testified before the grand jury. The

grand jury returned a “true bill” against Thompson for theft, misuse of a credit card,
and forgery. See Case No. CR-15-595540-A. The case was dismissed by the state in

November 2015.

              Prior to the dismissal of the first case, the Cuyahoga County

Prosecutor’s Office attempted to get another indictment against Thompson, along

with Donaldson (despite Thompson already being under indictment); the grand jury

“no billed” the second indictment as to Thompson. See Case No. CR-15-596736-A.

              The city of Cleveland became aware of the charges against Thompson,

and in June 2015, after a predisciplinary hearing, the city suspended her from her

job pending resolution of the charges. In November 2015, the prosecutor’s office

dismissed the initial indictment against Thompson without prejudice. The record is

not clear as to the reason for the dismissal. In January 2016, after verifying that no

charges were pending against Thompson, the city sent Thompson a letter stating

that she could potentially return to her position, with back pay, if she completed the

“return-to-work process,” which included completing some paperwork and

submitting to drug and alcohol testing.

              In February 2016, prior to completion of the return-to-work process,

a “Tiffany J. Thompson” was arrested and charged with theft. The city contends that

person is the appellant here. Thompson, on the other hand, contends that it was not

her ─ her middle initial is “N.” not “J.” The city scheduled a predisciplinary hearing

for February 23, 2016; Thompson failed to appear, however. A union representative

appeared on her behalf and advocated for her; the city again placed Thompson on

administrative suspension. Another disciplinary hearing was held in August 2017.
Thompson was present, and prior to the hearing, the city provided her with all the

documentation that it would be considering in determining its course of action. On

September 8, 2017, the city terminated Thompson’s employment.

               Thompson filed the within action in the court of common pleas. She

asserted claims for (1) malicious prosecution and false arrest against Detective

Scipione and the city of Lyndhurst; (2) “broken promises” against the city of

Cleveland and Harge based on their failure to return her to her position once her

criminal case was resolved; (3) violation of public policy; and (4) breach of contract

and implied contract against the city of Cleveland.

               In March 2018, the city of Cleveland defendants filed a motion to

dismiss. In April 2018, Thompson filed a motion to stay the proceedings “pending

the results of the arbitration of the matter before the collective bargaining agreement

with the city of Cleveland.” According to Thompson’s motion, the “terms of the CBA

were not involved during that period [the first suspension], since she was offered

reinstatement with full pay during her time of suspension.” Rather, the “right to

grieve and arbitrate the suspension of employment did not arise until the second

period of suspension started in 2016.”

               The Cleveland defendants submitted deposition testimony in support

of their motion to dismiss, and the trial court converted the motion to a motion for

summary judgment. The Lyndhurst defendants also filed a motion for summary

judgment. The court granted the defendants’ motions, as to all claims and all
parties. Thompson now appeals, raising the following four assignments of error for

our review:

      I.       City of Cleveland violated the rights of plaintiff for employment
              in violation of public policy when it presented “sealed criminal
              records” in violation of R.C. 2953.321 and records of another
              person to support her termination of employment.

      II.     City of Cleveland promised to reinstate the employee with back
              pay upon dismissal of the criminal charges but failed to honor
              their contract.

      III.    The city of Cleveland used privileged and “sealed records” to
              support the wrongful termination of plaintiff in violation of
              USC 29 Section 1983 and the Ohio Constitution.

      IV.     The police officer does not have qualified immunity for actions
              that amount to violations of 42 USC Sec. 1983 when they are
              actions of unlawful detention, malicious prosecution, and abuse
              of process.

Law and Analysis

Summary Judgment Standard

               An appellate court reviews an award of summary judgment de novo.

Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996). We apply

the same standard as the trial court, viewing the facts in the case in a light most

favorable to the nonmoving party and resolving any doubt in favor of the nonmoving

party. Viock v. Stowe-Woodward Co., 13 Ohio App. 3d 7, 12, 467 N.E.2d 1378 (6th

Dist.1983).

               Pursuant to Civ.R. 56(C), summary judgment is proper if: (1) no

genuine issue as to any material fact remains to be litigated; (2) the moving party is

entitled to judgment as a matter of law; and (3) it appears from the evidence that
reasonable minds can come to but one conclusion, and viewing such evidence most

strongly in favor of the party against whom the motion for summary judgment is

made, that conclusion is adverse to that party. See also Temple v. Wean United,

Inc., 50 Ohio St. 2d 317, 327, 364 N.E.2d 267 (1977).

               To prevail on a motion for summary judgment, the moving party

must be able to point to evidentiary materials that show that there is no genuine

issue as to any material fact, and that the moving party is entitled to judgment as a

matter of law. Dresher v. Burt, 75 Ohio St. 3d 280, 293, 662 N.E.2d 264 (1996). The

nonmoving party must then present evidence that some issue of material fact

remains for the trial court to resolve. Id.

               With the above mentioned standard in mind, we now consider the

trial court’s decision to grant summary judgment in favor of the defendants.

City of Cleveland Defendants

               The city’s Human Resources Policies contain the following provisions

for employees who are charged with a criminal offense:

      A. Policy Statement

      All employees are obligated to report charges and convictions. City
      employees charged with a crime are subject to administrative charges
      for violations of city procedures whether the misconduct occurred on
      or off-duty. Administrative charges shall be preferred and held in
      abeyance pending resolution of the criminal proceeding.

      B. Felony Charges

      An employee charged with a felony shall be suspended without pay
      pending the adjudication of the criminal charges. The Appointing
      Authority may within his/her discretion allow the employee to
      continue working either in a limited or regular capacity if the
      Appointing Authority determines that the charge does not effect [sic]
      the employee’s job duties.

      ***

      F. Upon adjudication of the criminal charges the pre-disciplinary
      hearing shall be reconvened. The City reserves the right to amend any
      administrative charges. The Appointing Authority shall adjudicate
      the administrative charges.

      Any employee who has been suspended without pay pending
      adjudication of criminal charges, and who has been subsequently
      found not guilty of the charges, may request reimbursement for the
      time of the suspension. However, the employee is not guaranteed
      reimbursement for the time on suspension.            Whether any
      reimbursement is awarded will depend on the resolution of the
      administrative charges, and the facts in each case.

              In addition to criminal charges, the following conduct can also be

grounds under the city’s HR policies for disciplinary action: conduct unbecoming

of an employee in the public service; disorderly, immoral, or unethical conduct while

on duty; negligent, improper or inefficient handling or accounting for public funds

or accounts, or violation of any department rule or regulation respecting the

handling or accounting for public funds or accounts; and for other failure of good

behavior that is detrimental to the service, or for any other act of misfeasance,

malfeasance, or nonfeasance in office.

              The governing CBA defines a grievance as “a dispute or difference

between the City and employee(s) or the City and the Union concerning the

interpretation and/or application of and/or compliance with any provision(s) of this

Contract, including any and all disciplinary actions.”     The CBA provides that

grievances involving termination or wage disputes are permitted to be escalated up
to Step 3. If the grievance is not resolved at Step 3, the CBA states that the only

available option is to submit the dispute to final and binding arbitration within 30

calendar days. The CBA specifically states that the arbitrator has the authority to

resolve “disputes arising out of grievances as to the interpretation and/or

application and/or compliance with the provisions of the [CBA], including any and

all disciplinary actions.”

Public Policy, Statutory, and Constitutional Violations Allegation

               As mentioned, one of the claims for relief in Thompson’s complaint

was based on a violation of public policy. The claim constituted Count 3 of her

complaint and the substantive portion of it reads in its entirety as follows: “The

conduct of defendant is further in violation of Ohio Public Policy for which Plaintiff

is entitled to relief as prayed for herein.” Count 1 of her complaint was relative to

the city of Lyndhurst and Detective Scipione, and Count 2 of her complaint was

relative to the city of Cleveland and human resources employee Harge for breaking

their promise of returning her to work with back pay. Count 4 alleged breach of

contract and implied contract against the city of Cleveland defendants based on their

failure to give Thompson back pay. Her complaint is completely devoid of any

reference to any Ohio Revised Code section, federal statutory section, or section of

the United States or Ohio Constitutions.

               Thus, it was not clear which defendant or defendants Count 3 was in

reference to. Moreover, the allegation was insufficient as to what action Thompson

was claiming was in violation of public policy.
               In her first assignment of error, Thompson contends that the city of

Cleveland violated her rights in violation of public policy and R.C. 2953.321. In her

third assignment of error she contends that the city of Cleveland used privileged and

sealed records in violation of 42 U.S.C. 1983 and the Ohio Constitution to support

her wrongful termination. As mentioned, Thompson did not plead violations of any

Ohio or federal statutory or constitutional violations.

               Ohio is a notice-pleading state. See Civ.R. 8(A)(1). Under the notice-

pleading requirements of Civ.R. 8(A)(1), the plaintiff need only plead sufficient,

operative facts to support recovery under his or her claims. Doe v. Robinson, 6th

Dist. Lucas No. 1-07-1051, 2007-Ohio-5746, ¶ 17. Nevertheless, to constitute fair

notice, the complaint must still allege sufficient underlying facts that relate to and

support the alleged claim, and may not simply state legal conclusions. See DeVore

v. Mut. of Omaha Ins. Co., 32 Ohio App. 2d 36, 38, 288 N.E.2d 202 (7th Dist.1972).

               Even given the low pleading standard, Thompson’s complaint failed

to plead what public policy and which statutory and constitutional provisions were

violated. A review of the record shows that Thompson cursorily mentioned R.C.

2953.321, governing “disposition and use of investigatory work product” and R.C.

2953.32, governing “sealing of record of conviction or bail forfeiture” in her brief in

opposition to the city of Cleveland’s motion to dismiss and motion for summary

judgment. Relative to the city of Cleveland defendants, Thompson made no mention

whatsoever of constitutional provisions (federal or state) or federal statutes in any

of her pleadings.
               It is well established that a party cannot raise for the first time on

appeal arguments that he or she failed to raise in the trial court below. See, e.g.,

Kleinfeld v. Huntington Natl. Bank, 8th Dist. Cuyahoga No. 90916, 2008-Ohio-

6486, ¶ 37. The contentions Thompson wishes us to consider in her first and third

assignments of error were not pled in her complaint and therefore were not properly

raised below. On this record, the first and third assignments of error are overruled.

Breach of Contract and Implied Contract

               In her second assignment of error, Thompson contends that the city

breached its employment contract with her by failing to reinstate her with back pay

after the first criminal case was dismissed.       In granting the city’s motion to

dismiss/motion for summary judgment, the trial court found that it lacked subject-

matter jurisdiction because Thompson’s claims were subject to the CBA. We agree.

               At deposition, Thompson admitted that her employment with the city

was governed by the CBA. R.C. Chapter 4117 governs public employees’ collective

bargaining agreements, and provides a “comprehensive statutory scheme for

collective bargaining for public employees,” by setting forth “very specific rights and

duties for public employers, public employees, and their unions in making such

agreements. It also sets out the remedies for enforcing those rights and duties.”

Johnson v. Ohio Council Eight, 146 Ohio App. 3d 348, 352, 766 N.E.2d 189 (8th

Dist.2001).

               Under R.C. 4117.10(A), if a public employee’s collective bargaining

agreement provides for final and binding arbitration of grievances, then the subject
parties are “subject solely to that grievance procedure * * *.” Thus, “where a

collective bargaining agreement provides for final and binding arbitration of

grievances, the Public Employees Collective Bargaining Act, R.C. 4117.01 et seq.,

precludes an employee from seeking redress beyond the grievance process.” Hall v.

Cleveland Dept. of Pub. Util., 8th Dist. Cuyahoga No. 82034, 2003-Ohio-1964, ¶ 10.

              In addition to admitting that she was subject to the CBA, Thompson

also admitted that she failed to exhaust her administrative remedies before filing

this action. “If a labor contract sets forth a grievance procedure to be used in

resolving disputes between an employer and an employee, common pleas courts

have no subject-matter jurisdiction unless the procedures are exhausted.” Id. at ¶ 9.

              In light of the above, none of Thompson’s claims here can be

successfully maintained against the city of Cleveland. And to the extent that she

maintains that her claims were statutory rights independent of the CBA, we are not

persuaded.    Although it is true that Ohio courts have held that there are some

statutory rights that are distinctive from collective bargaining agreements, and

which result in claims that are “independent of the arbitration process,” that is

inapplicable here. Haynes v. Ohio Turnpike Comm., 177 Ohio App. 3d 1, 2008-Ohio-

133, 893 N.E.2d 850, ¶ 20 (8th Dist.).

              As already discussed, Thompson’s complaint does not allege any

independent statutory claim. Therefore, the CBA was her sole remedy for asserting

claims against the city of Cleveland defendants and the trial court lacked subject-

matter jurisdiction.
              In light of the above, the second assignment of error is overruled.

              We now consider the remaining fourth assignment of error, which is

relative to the city of Lyndhurst defendants.

City of Lyndhurst Defendants

              For her assigned error relative to the Lyndhurst defendants (the city

and Detective Scipione), Thompson claims that they did not have immunity for

violations of 42 U.S.C. 1983 against her claims of unlawful detention, malicious

prosecution, and abuse of process.

              As with the city of Cleveland defendants, Thompson failed to plead a

violation of 42 U.S.C. 1983 against the Lyndhurst defendants.                  That

notwithstanding, they are immune.

              The Political Subdivision Tort Liability Act, codified in R.C. Chapter

2744, grants presumptive immunity to political subdivisions.            Under R.C.

2744.01(F), the city of Lyndhurst is a political subdivision. The city was therefore

entitled to broad immunity under R.C. 2744.02(A)(1). In order for the city to have

lost its immunity in this case, Thompson would have had to establish an exception

to the city’s immunity under R.C. 2744.02(B)(1)-(5). Those exceptions are as

follows: (1) the negligent operation of a motor vehicle by an employee; (2) the

negligent performance of proprietary functions; (3) the negligent failure to keep

public roads open and in repair; (4) the negligence of employees occurring within or

on the grounds of certain buildings used in connection with the performance of
governmental functions and due to physical defects; and (5) an express imposition

of liability.

                  Thompson failed to establish that any of the exceptions apply to this

case, and we determine that none do. She contends that the federal and state

constitutions create an exception to governmental immunity. However, “[n]either

general constitutional guarantees nor congressional action, for example, remove the

general grant of immunity to political subdivisions under R.C. 2744.02(B)(5).”

Bonkoski v. Lorain Cty., 9th Dist. Lorain Nos. 17CA011094, 17CA011120,

17CA011122, 2018-Ohio-2540, ¶ 9, citing Estate of Ridley v. Hamilton Cty. Bd. of

Mental Retardation & Dev. Disabilities, 102 Ohio St. 3d 230, 2004-Ohio-2629, 809
N.E.2d 2, ¶ 20-26.

                  In light of the above, the city of Lyndhurst was entitled to immunity

and the trial court properly granted summary judgment in its favor on this basis.

                  We now consider Thompson’s claims as they related to Detective

Scipione.       Relying on the fact that the first case against her was dismissed,

Thompson contends that Detective Scipione’s prosecution of her was malicious.

Law enforcement officials are cloaked with immunity under R.C. 2744.03(A)(6),

however, subject to the following exceptions:

       (a) The employee’s acts or omissions were manifestly outside the
       scope of the employee’s employment or official responsibilities;

       (b) The employee’s acts or omissions were with malicious purpose, in
       bad faith, or in a wanton or reckless manner;

       (c) Civil liability is expressly imposed upon the employee by a section
       of the Revised Code. Civil liability shall not be construed to exist
      under another section of the Revised Code merely because that section
      imposes a responsibility or mandatory duty upon an employee,
      because that section provides for a criminal penalty, because of a
      general authorization in that section that an employee may sue and be
      sued, or because the section uses the term “shall” in a provision
      pertaining to an employee.

              Thompson contends that Detective Scipione acted with malicious

purpose, in bad faith, or in a wanton or reckless manner. According to Thompson,

Detective Scipione’s statements during his interview of her demonstrate that there

was no evidence of her involvement in Donaldson’s criminal activities.

              Upon review, Thompson has failed to demonstrate that Detective

Scipione’s techniques were malicious, in bad faith, or used in a wanton or reckless

manner. The detective testified that he used “interview techniques” to attempt to

elicit additional information from Thompson. Moreover, Detective Scipione did not

rely solely on Thompson’s interview in obtaining an arrest warrant.        Rather,

Thompson was tied to Donaldson via the other witnesses the detective interviewed.

The evidence gathered by Detective Scipione was presented to a judge who reviewed

the material and determined that probable cause existed to issue an arrest warrant.

              Additionally, the investigation was reviewed by a grand jury who

rendered a true bill. We are not persuaded by Thompson’s contention ─ for which

she fails to rely on any legal authority ─ that the second grand jury’s no bill

invalidated the first indictment.   We are also not persuaded by Thompson’s

contention that in regard to the first indictment, the state reviewed the case and

found the evidence insufficient to go to trial on. The case was dismissed without
prejudice, but there simply is no evidence in the record as to why. And relevant to

this case, neither Detective Scipione nor the city of Lyndhurst had any role in the

county prosecutor’s decision to dismiss the case.

              On this record, there is no evidence that Detective Scipione acted with

malicious purpose, in bad faith, or in a wanton or reckless manner. The trial court

properly granted summary judgment in his favor and against Thompson.

              In light of the above, the trial court properly granted summary

judgment in favor of the defendants on all claims.

              Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

EILEEN T. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR